Title: To Thomas Jefferson from Albert Gallatin, 28 March 1804
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir 
            March 28 1804
          
          Under the law providing for the sale of lands in the Indiana territory, three new land offices are to be established vizt. at Vincennes for the tract around it, at Kaskaskias for the new purchase on the Mississippi and Ohio, and at Detroit for such lands as are public property in that quarter; and the Register & Receiver are made commissioners to examine existing Claims to lands in each district respectively and to report to Congress.
          The first step to be taken in relation to the Detroit district is to ascertain whether the title to any vacant lands has been extinguished, & to authorize some line of demarcation between the Indians and the United States. Until that shall be done, it is not practicable for the Secy. of the Treasury to give any directions to the Surveyor general respecting the surveys.
          It is also necessary to ascertain whether no other Indian tribe but the Kaskaskias has any claim to the large purchase on the Mississippi and Ohio, before the indian boundary line can be run with safety. I will only observe that in relation to this and the other district, it will be important that the indian boundary lines should be run under the direction of the Surveyor general and not by any special agent appd. for that purpose by the War department. The powers of the Surveyor General now extend to the whole Indiana territory, and those indian lines being the outlines of the public lands, it will create much confusion unless the whole shall be done by direction of one person: the Surveyor general would, of course, receive on that subject the instructions from the War Department if any shall be found necessary. The indian boundary line of the public lands in the State of Ohio was run in that manner, and serves to connect all our surveys: and I expect that the Surveyor of the Mississippi territory will have as much trouble & incur as much expense in tracing Gen. Wilkinsons boundary lines as if he had run them originally himself. 
          The indian boundary line of the Vincennes tract being ascertained, the Surveyor General will be instructed immediately to survey, and every endeavour used to have the claims there examined and reported to Congress next fall, so that the public lands may be ready for sale early in 1805.
          In each of the three districts a register & receiver will be necessary to act as commissioners on the claims; but as they will not meet in that character & as a board till Septer., there is time enough to find proper characters for receivers. The Registers however, as they are to receive, file, and record all the claims of individuals, should be appointed as early as possible in order that they may have opened their offices & received the claims before the meeting of the board. This is especially necessary at Vincennes where every thing else is ready.
          At neither of the three places do I know any person fit for the office; there will be more found, however, at Detroit than in either of the other two. A Mr Bates, brother of the Prothonotary of Pittsburgh has been highly recommended. Mr Jouett, unless his present office is better, would be the best qualified from what he has already done there.
          For the office of Register at Vincennes, permit me to recommend to you John Badollet of Greene Cy. in Pennsylvania. I know no man of more strict integrity or better qualified for that office; and he has long been desirous to remove to that place where his tried republicanism would I think be useful. There is but one objection to him, which is that of being my intimate personal friend, having been brought up at college with me and removed to the U. States a short time after me. As to language he speaks English better than I do, and has been for 12 years the only efficient associate judge of his County. A letter on that subject is enclosed which Mr Smilie put in my hands yesterday and has induced me though reluctantly to make this application.
          
          A Doctor Gano of Kentucky was recommended for receiver at the same place, but he is liable to intoxication—Mr Morrow has recommended a Mr Michael Jones for either of the offices; and Mr Worthington a Mr Hoffmann of whom I have heard Holmes & others speak highly and who is now clerk of their legislature.
          There is also an agent to investigate claims and defend the United States against frauds in that respect in the Mississippi territory, who should be appointed immediately. There is already one applicant, a Mr Easton of New York who appears to me, from his looks & conversation, an amphibious character; and one person has been recommended whose appearance in point of talents &c. is prepossessing, a Mr John Tayloe Lomax of Port royal in Virginia.
          A surveyor of customs is to be appointed at Marblehead, but Crowningshield requests that we may wait till we hear from him on that subject.
          A collector at Mobille should also be appointed. If Mr Nicholas is to be the man there will be no difficulty and the district may be erected at once. It would have the good effect to prove to Spain, by making Fort Stoddert the port of entry, that we have no intention to exercise jurisdiction under the 11th Sect. of the revenue law, within the territories in her possession.
          These do, I believe, constitute all the subjects immediately pertaining to the Treasy. Dept. which may require your attention before your departure—
          Respectfully Your obedt. Servt.
          
            Albert Gallatin 
          
        